PER CURIAM:
This claim was submitted for.decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seekspayment in the amountof $831.55 forproviding technical labor and services for the installation of fax lines to the respondent State agency. Respondent, in its Answer filed on August 21, 2001, admitted the validity of the claim, and further stated that there were insufficient funds in its appropriation for the fiscal year in question from which to pay the claim. Thereafter an opinion was issued by the Court denying the claim based upon the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct. Cl. 180 (1971).
On October 29, 2001, the Court received and filed an Amended Answer from respondent wherein respondent indicates that it had sufficient funds in the proper fiscal year with which it could have paid the invoices which are the subject matter of the claim; therefore, the Court amends its previous opinion and makes an award to claimant in the amount of $831.55.
Award of$831.55.